Case 1:20-mj-05540-KMW Document 1 Filed 03/12/20 Page 1 of 13 PagelD: 1

AO 91 (Rev, £1/11) Criminal Compiaint

rier,
ee

UNITED STATES DISTRICT COURTORIGINAL FILER”

for the

District of New Jersey MAR 12 2020

United States of America
vy.

 

 

Case No.
20-m]-5540 (KMW)

Jason Lasure

Nem See ee Se ee” Se Me”

 

Defendant(s)

CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of August 24, 2019 and August 27, 2019 _ in the county of Camden in the

 

District of New Jersey , the defendant(s) violated:

Code Section Description of Offenses

'18 U.S.C, Section 2149(4), 2 See Attachment A hereto
18 U.S.C. Section 924(c)(1){A}(i) .
18 U.S.C, Section 924(c)(1)(A)()

This criminal complaint is based on these facts:

See Attachment B hereto.

@ Continued on the attached sheet.

 

MWh fe

a *Coydlanant 's signature
Patrick B. Finegan, Special Agent, A.T.F.

Printed name and title

 

ite
hry ft

Sworn to before me and signed in my presence. nas

7
Date: 03/12/2020 i : cont hao

Judge's signers

City and state: Camden, New Jersey “Hon. Karen M. Willams, U.S. Mabisirate Judge

Printed name and title:

 
Case 1:20-mj-05540-KMW Document 1 Filed 03/12/20 Page 2 of 13 PagelD: 2

ATTACHMENT A
COUNT 1

(Carjacking)

On or about August 24, 2019, in Camden County, in the District of New J ersey, the
defendant,

JASON LASURE,
did, with intent to cause serious bodily harm, at gunpoint, take a Dodge Charger motor vehicle
that has been transported, shipped, and received in interstate commerce from the person or
presence of another by force and violence and by intimidation.
In violation of Title 18, United States Code, Section 2119(1) and Title 18, United States

Code, Section 2,

 

 
Case 1:20-mj-05540-KMW Document1 Filed 03/12/20 Page 3 of 13 PagelD: 3

COUNT 2

(Brandishing a Firearm in Furtherance of a Crime of Violence)

On or about August 24, 2019, in Camden County, in the District of New Jersey, the
defendant,

JASON LASURE,
during and in relation to a crime of violence for which he can be prosecuted in a court of the
United States, that is a violation of 18 U.S.C. Section 2119(1), did knowingly brandish and |
possess a firearm in furtherance of such crime.

In violation of Title 18, United States Code, Section 924(c)(1 (A) Gi).

 

 
Case 1:20-mj-05540-KMW Document1 Filed 03/12/20 Page 4 of 13 PagelD: 4

’ COUNT 3

(Carjacking)

On or about August 27, 2019, in Camden County, in the District of New Jersey, the
defendant,

JASON LASURE,
did, with intent to cause serious bodily harm, at gunpoint, take a Mercedes Benz motor vehicle
that has been transported, shipped, and received in interstate commerce from the person or
presence of another by force and violence and by intimidation,

In violation of Title 18, United States Code, Section 2119(4).

 
Case 1:20-mj-05540-KMW Document 1 Filed 03/12/20 Page 5 of .13 PagelD: 5

COUNT 4

(Discharging a Firearm in Furtherance of a Crime of Violence)

On or about August 27, 2019, in Camden County, in the District of New Jersey, the
defendant,

JASON LASURE,
during and in relation to a oxime of violence for which he can be prosecuted in a court of the
United States, that is a violation of 18 U.S.C. Section 2119(1), did knowingly discharge and
possess a firearni in furtherance of such crime.

In violation of Title 18, United States Code, Section 924(c)(L)(A)Gii).

 

 
ve Case 1:20-mj-05540-KMW Document1 Filed 03/12/20 Page 6 of 13 PagelD: 6

CONTENTS APPROVED
UNITED STATES ATTORNEY

ALISA SHVER
Assistant.U.S, Attorney

 

Date: March 12, 2020

 

 

 
Case 1:20-mj-05540-KMW Document1 Filed 03/12/20 Page 7 of 13 PagelD: 7

ATTACHMENT B

I, Patrick B. Finegan, a Senior Special Agent with Bureau of Alcohol, Tobacco, Firearms, and
Explosives (hereinafter “ATF”), being duly sworn, aver as follows:

1, [have been employed as a Special Agent with ATF since 2005, and I am currently
assigned to the ATF Camden Field Office, Newark Division where I investigate, gather evidence and
make arrests for violations of Title 21 and Title 18 of the United States Code and other federal criminal
laws. I have participated in and received training as an ATF Special Agent in conducting investigations
into violations of the federal firearms laws. Through the course of my career, I have participated in well
over 100 firearm and firearm-trafficking investigations utilizing investigative techniques such as
interviewing witnesses, conducting physical surveillance, electronic surveillance in the form of wire
taps, the use of confidential informants and sources of information, and conducting and participating in
searches based on search warrants.

2. For the reasons described in more detail below, there is. probable cause to believe that
Jason Lasure, a/k/a “Jason James,” (hereinafter “Lasure”’), along with an unnamed co-conspirator, but
not as a defendant herein, utilized a firearm and robbed the occupant of a motor vehicle, and Lasure’s
accomplice stole the motor vehicle, in Camden County, New Jersey. Approximately three days later,
Lasure on his own accord, utilized a firearm, shot two occupants and stole a second motor vehicle in
Camden County, New Jersey. The aforementioned robberies occurred between on or about August 24, —
2019 and on or about August 27, 2019.

3. Since this Affidavit is submitted for the sole purpose of establishing probable cause to
support the issuance of a criminal complaint and arrest warrant, I have not included each fact known to
me concerning this investigation. Rather, I have only included information necessary to establish

probable cause for issuance of the complaint and warrant. Except as otherwise indicated, the actions,

 

 
Case 1:20-mj-05540-KMW Document1 Filed 03/12/20 Page 8 of 13 PagelD: 8

conversations, statements of other identified in this Affidavit — even where they appear in quotations —
are reported in substance and in part. Similarly, dates and times are approximations, and should be read
as on or about, in or about, or at or about the date and time provided. The information provided below is
based upon my own investigation, as well as upon information shared with me by other law enforcement
personnel and police reports.
Carjacking of Vietim-1 in Camden, New Jersey, on August 24, 2019

4, On or about August 24, 2019, at approximately 9:32 p.m., Camden County Police
Department officers were on patrol in the Fairview section of Camden, New Jersey when they observed
a male (identified herein as Victim-1), laying in the grass putting his/her pants back on. Victim-1 told
law enforcement officers that he was in the area of North Constitution and Hornet Roads, in Camden,
New Jersey, when two black males armed with handguns robbed him of both money and his vehicle, a
grey 2013 Dodge Charger bearing New Jersey registration CO8ILI (hereinafter the “Dodge”).

5, Victim-1 told law enforcement officers that he obtained Lasure’s telephone number from
a mutual acquaintance in order to purchase a firearm. Victim-1 initially spoke to Lasure, then
exchanged numerous text messages to set up the transaction. Lasure told Victim-1 to travel to the
intersection of North Constitution Road and Hornet Road in Camden, New Jersey. Once there, Victim-1
saw two black males approach and enter his/her vehicle. One male got into the front passenger seat and
the second male sat in the rear passenger seat, who racked the slide of a firearm, The male in the front
seat was later identified as Lasure, Lasure told Victim-1 that the rear passenger was Lasure’s protection.
Lasure removed a handgun from a fanny pack he was wearing, pointed the handgun at Victim-i and
asked, “Where’s it at?” Victim-1 told Lasure that his money was in his pockets, and Lasure rifled
through his pockets. As Lasure did that, the second male put his gun to Victim- 1's cheek stating, “don’t

look or I’m going to shoot you.” After Lasure took Victim-1’s money, Lasure got out and searched the

 

 
Case 1:20-mj-05540-KMW Document 1 Filed 03/12/20 Page 9 of 13 PagelD: 9

‘trunk. Lasure told the second male to “come on,” at which point the second male struck Victim-1 in the
face and told him/her to get out of the vehicle and lay down in the grass across the street, The second
male exited the vehicle and searched Vicitm-1’s pockets again. The second male threatened to shoot
Victim-1 and told him/her to remove his/her pants. After Vietim-1 rémoved his/her pants, the second
male entered the driver’s side of the Dodge and drove away.

6. Inside the Dodge was Victim-1’s cellular telephone and approximately $700. Victim-1
recalled the first six digits of Lasure’s phone number (267-455). Victim-1 confirmed that the voice that
he/she spoke to in arranging the firearms transaction was the same person who he/ she later identified as
Lasure.

7. On August 26, 2019, Camden County police officers recovered the Dodge on Yorkship
* Road, in Camden, New Jersey |

8. | During the course of this investigation, law enforcement agents searched various law
enforcement databases and learned that Lasure had previously provided cellular telephone number (267)
455-9766 to law enforcement officers near the time of this incident. Lasure had also provided an
address at 2716 North Constitution Road, in Camden, New Jersey.

9, Law enforcement agents reviewed surveillance footage from the area of the carjacking,
which showed the Dodge arrive in the area. Surveillance footage showed two males, one identified as
Lasure and ‘wearing a fanny pack, approach and enter the Dodge. Later, surveillance footage showed
Lasure exit the vehicle and search the trunk. Moments later, Lasure left the area as Victim-1 exited the
Dodge, immediately followed by the second male, Surveillance video showed the second male follow
Victim-1 out of view of the camera. Soon after, the second male returned to the Dodge and drove it
away. Victim-1 appeared into view of the surveillance video, putting his/her pants back on,

Carjackino of “Victim-2” and “Victim-3” in Camden, New Jersey on August 27, 2019

10. Onor about August 27, 2019 at approximately 5:01 p.m., Camden County Police officers

3

 
Case 1:20-mj-05540-KMW Document 1 Filed 03/12/20 Page 10 of 13 PagelID: 10

were approached by a gunshot victim at the Camden County Police Southern District House, 2881
Mount Ephraim Avenue, in Camden, New Jersey. The male victim, (identified herein as “Victim-2”)
stated he was shot in the hands and the shooter had taken his vehicle. While police officers were
speaking with Victim-2, a second male approached them (identified herein as “Victim-3”) stating he had
been shot in the legs.

ll.  Victim-2 told law enforcement officers that he met a male, who he later identified as
Lasure, in Philadelphia approximately one week earlier and exchanged phone numbers. Victim-2
provided Lasure’s cell phone number, (267) 455-9766. Victim-2 and Lasure arranged to meet at 2880
Hull Road, Camden, New Jersey, an address provided by Lasure, to purchase narcotics. Victim-2
brought a friend, Victim~-3 to the meeting, arriving in a black Mercedes-Benz ML 320, with
Pennsylvania Registration KZZ6201 (hereinafter the “Mercedes”). Victim-2 told law enforcement
agents that he could not find the property, called Lasure, and met him at a nearby parking lot. Lasure '
entered the rear driver’s side of the vehicle and directed them to park on Hull Road, nearby. Victim-2
said that after several minutes of talking, Lasure left momentarily, claiming to get his girlfriend, but
returned a few moments later alone. After telling Victim-2 and Victim-3 again that he needed to get his
girlfriend, Victim-2 and Victim-3 became nervous and started to drive away from the area. Victim-2
told law enforcement agents that Lasure became angry and removed a black handgun from his
waistband. Lasure reached over the driver’s seat and pointed the gun at Victim-2. Victim-2 put his
hands up to push away the gun, then heard a loud bang and realized he was shot in the hand. Victim-2
slowed down the vehicle and exited the car, leaving Victim-3 inside, Victim-2 told law enforcement
officers that soon after exiting, he heard two more gunshots from inside the vehicle. Shortly after that,

Victim-3, who was shot in the legs while inside the vehicie, exited the vehicle. Immediately after the

gunshots, Victim-2 saw Lasure as he jumped from the rear into the driver’s seat and drove away in the

 
Case 1:20-mj-05540-KMW Document1 Filed 03/12/20 Page 11 of 13 PagelD: 11

Mercedes. Victim-3 was interviewed by law enforcement officers and added that when Lasure jumped
into the driver’s seat, he said, “get out or I’m going to kill you.”

12. Law enforcement officers located the Mercedes approximately one mile away from the
area of the shooting, in Camden, New Jerscy. Recovered from inside was Victim-2’s cellular telephone,
which contained Lasure’s cell phone number, (267) 455-9766. Also recovered from inside the vehicle
was evidence of a shooting including blood, multiple bullet holes, and a bullet lodged in the rear driver’s
side door. Law enforcement officers went to the area of the shooting and observed drops of blood on
Olympia Road going towards the Camden County Police Department Southern District House.

13. Law enforcement officers reviewed surveillance footage of the area showing Lasure
walking from the direction of his home towards the area of 2880 Hull Road, where the shooting took
place. Surveillance footage from the area where the Mercedes was found showed the Mercedes arrive,
and a person in the driver’s seat moving around furtively inside the vehicle. Eventually, a sole male
occupant, thin build, exited the vehicle and walked out of view,

14, On September 10, 2019, law enforcement officers located and arrested Lasure at his
address, in Camden, New Jersey. Lasure was charged with the robbery, waived his Miranda tights, and
gave a statement. Lasure confirmed that he met Victim-2 and Victim-3, but claimed that Victim-2 had
produced a gun, but Lasure wrestled it away and shot first. Also recovered from Lasure was a rose-
colored iPhone, bearing IMEI identification number 359169074452863 (hereinafter “Lasure’s phone”).

15. Law enforcement officers applied for a search warrant for Lasure’s phone, which was
ranted by the Honorable Judge Gwendolyn Blue, J.S.C.! Law enforcement officers also reviewed
Victim-2’s cellular telephone, From Victim-2’s cellular telephone law enforcement officers recovered a

conversation between him and Lasure where, in summary, Lasure offered to sell narcotics in exchange

 

1 Search warrant No. CAM-S7ACDW-19

 

 
Case 1:20-mj-05540-KMW Document1 Filed 03/12/20 Page 12 of 13 PagelD: 12

for money. Lasure directed Victim-2 to 2880 Hull Road in Camden, New Jersey.

16. Law enforcement officers reviewed Lasure’s telephone, and recovered two images of
Lasure with a white fanny pack worn across his shoulder, similar to what he was observed wearing
during the August 24, 2019 carjacking. Location data on Lasure’s phone showed that on August 24,
2019, from approximately 9:35 p.m. to 10:05 p.m., Lasure’s phone was in the area of North Constitution
Road in Camden New J ersey, in close proximity (within approximately 200 feet) to the location of the
August 24, 2019 cari acking.

17. Law enforcement officers also recovered several text messages with a male, identified
herein as co-conspirator-1, and Lasure’s phone regarding the August 24, 2019 carjacking. Specifically, -
on that date at 9:45 p. m., minutes after the carjacking, Lasure’s phone received a text from co-
conspirator-1 stating, “Bro where tf u at yo.” Lasure’s phone replied, “ I knew I should of did shit wit u
u fck retarded y tf fck wud u take this man car u got shit hit as hell u fckn stupid can't move”

| 18, Lasure sent co-conspirator-1 a text at 10:10 p.m. stating, “Listen delete all my messages
n my number u don't know me cuz u moving real stupid don't go the crib while block sworn wit cops u
stupid.” Three days later, on August 27, 2019 Lasure received a SMS message from co-conspitator-1.
within 20-25 minutes of the second carjacking stating, “U a wild bool yo real talk.”

19. Location data on Lasure’s phone on August 27, 2019, from approximately 4:43 p.m, to
4:58 p.m., showed that Lasure’s phone was in the area of the intersection of Hull Road, Olympia Road,
and Mt. Ephraim Avenue, in close proximity of the shooting. In a series of text exchanges, Victim-2
texted that he was expecting to artive at the meet location at 4:20 p.m., to which Lasure’s phone replied
“gk.” Lasure’s phone also recorded a log of incoming and outgoing calls with Victim-2, with the final
calls to Lasure’s phone occurring at 4:26 p.m, and 4:36 p.m..

20. + Atall relevant times, the gray 2013 Dodge Charger was not manufactured in New Jersey,

 
Case 1:20-mj-05540-KMW Document1 Filed 03/12/20 Page 13 of 13 PagelD: 13

and therefore had to travel in interstate commerce to be in New Jersey on or about August 24, 2019.

21. Atall relevant times, the black 2018 Mercedes Benz ML 320, was not manufactured in
New Jetsey, and therefore had to travel in interstate commerce to be in New Jersey on or about August
27, 2019,
CONCLUSION

22. Based upon the foregoing observations, including my familiarity with this investigation
more generally, I have probable cause to believe that Lasure and another committed two carjackings at
gunpoint, in violation of Title 18, United States Code, Section 2119, Title 18, United States Code,
Section 924(c)(1)(A)(ii), and Title 18, United States Code, Section 2. I have probable cause to believe
that during the course of one carjacking Lasure discharged a firearm, in violation of Title 18, United
States Code, Section 1951 and Title 18, United States Code, Section 924(c)(1 (A) (iii).

23.  Toensure the safety of the arresting officers and to avoid premature disclosure of the
‘investigation, it is requested that the court seal this Affidavit, the Application, the arrest warrant, and all

the accompanying paperwork.

 
